
	
		I
		111th CONGRESS
		1st Session
		H. R. 3608
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2009
			Mr. Becerra (for
			 himself, Mr. Nunes,
			 Mr. Rahall,
			 Mr. Baca, Ms. Berkley, Mrs.
			 Bono Mack, Mr. Boren,
			 Mr. Cole, Mr. Herger, Mr.
			 Kildee, Mr. Kline of
			 Minnesota, Mr. Lewis of
			 California, Mr. Luján,
			 Mr. McCarthy of California,
			 Ms. McCollum,
			 Mr. Pallone,
			 Mr. Pomeroy,
			 Mr. Radanovich, and
			 Mr. Shuler) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to codify the
		  exclusion from gross income of medical care provided for Indians, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Tribal Health Benefits Clarification Act of
			 2009.
		2.Exclusion from
			 gross income for medical care provided for Indians
			(a)In
			 generalPart III of
			 subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 items specifically excluded from gross income) is amended by inserting after
			 section 139C the following new section:
				
					139D.Medical care
				provided for Indians
						(a)In
				generalGross income does not
				include—
							(1)health services or
				benefits provided or purchased by the Indian Health Service, either directly or
				indirectly, through a grant to or a contract or compact with an Indian tribe or
				tribal organization or through programs of third parties funded by the Indian
				Health Service,
							(2)medical care
				provided by an Indian tribe or tribal organization to a member of an Indian
				tribe (including for this purpose, to the member’s spouse or dependents)
				through any one of the following: provided or purchased medical care services;
				accident or health insurance (or an arrangement having the effect of accident
				or health insurance); or amounts paid, directly or indirectly, to reimburse the
				member for expenses incurred for medical care,
							(3)the value of
				accident or health plan coverage provided by an Indian tribe or tribal
				organization for medical care to a member of an Indian tribe (including for
				this purpose, coverage that extends to such member's spouse or dependents)
				under an accident or health plan (or through an arrangement having the effect
				of accident or health insurance), and
							(4)any other medical
				care provided by an Indian tribe that supplements, replaces, or substitutes for
				the programs and services provided by the Federal Government to Indian tribes
				or Indians.
							(b)DefinitionsFor purposes of this section—
							(1)In
				generalThe terms
				accident or health insurance and accident or health
				plan have the same meaning as when used in sections 104 and 106.
							(2)Medical
				careThe term medical care has the meaning given
				such term in section 213.
							(3)DependentThe
				term dependent has the meaning given such term in section 152,
				determined without regard to subsections (b)(1), (b)(2) and (d)(1)(B).
							(4)Indian
				tribeThe term Indian tribe means any Indian tribe,
				band, nation, pueblo, or other organized group or community, including any
				Alaska Native village, or regional or village corporation, as defined in, or
				established pursuant to, the Alaska Native Claims Settlement Act (43 U.S.C.
				1601 et seq.), which is recognized as eligible for the special programs and
				services provided by the United States to Indians because of their status as
				Indians.
							(5)Tribal
				organizationThe term tribal organization has the
				meaning given such term in section 4(l) of the Indian Self-Determination and
				Education Assistance Act (25 U.S.C.
				450b(l)).
							.
			(b)Clerical
			 amendmentThe table of sections for such part III is amended by
			 inserting after the item relating to section 139C the following new
			 item:
				
					Sec. 139D. Medical care provided
				for Indians..
				
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to health benefits and coverage provided after the
			 date of enactment of this Act.
			(d)No
			 inferenceNothing in the
			 amendments made by this section shall be construed to create an inference with
			 respect to the exclusion from gross income of—
				(1)benefits provided
			 by Indian tribes that are not within the scope of this section, and
				(2)health benefits or
			 coverage provided by Indian tribes prior to the effective date of this
			 section.
				
